Mr. Justice Sheldon delivered the opinion of the Court: This was an application by the county collector of Madison county for a judgment against four certain tracts of land belonging to and listed in the name of the Monticello Female Seminary, for the unpaid taxes for the year 1881. The courthelow gave judgment against the lands, and the defendant, by appeal, brings the case here for review. The only question presented by the record is, whether the lands are exempt from taxation. Article 9, section 3, of the constitution of 1870, provides that such property “as may be used exclusively for agricultural and horticultural societies, for schools, religious, cemetery and charitable purposes, may be exempted from taxation. Such exemption shall be made by general law. ” Accordingly the General Assembly has enacted that “all property of institutions of learning, including the real estate on which the institutions are located, not leased by such institutions, or otherwise used with a view to profit, ” shall be exempt from taxation. Eev. Stat. 1874, p. 857. The Monticello Female Seminary is an institution of learning, situate at Monticello, about five miles from the city of Alton, adjoining the town of Godfrey, a country place of about one hundred and seventy-five inhabitants. The evidence shows that the institution was originally located upon a tract of land of about eight acres; that since then it has acquired four other tracts of land, of forty acres, twenty acres, fourteen and three-quarter acres, and block 17 in Monticello, which four tracts are the same tracts of land against which the judgment for taxes is sought; that all these four tracts of land, with the exception of block 17, are within the common inclosure of the seminary grounds; that there are dividing fences within that common inclosure, by which a part of the land is used for gardening to supply the institution with vegetables, a part for orchard to supply necessary fruit for the institution, a part for raising corn, oats and hay to feed the necessary stock connected with the institution, part for pasture and woodland to supply the necessary pasturage for cows connected with the institution, and furnishing the wood required for fuel; that for these purposes, and no other, the forty and twenty-acre tracts are exclusively used; that the fourteen and three-quarter acre tract is within the immediate inclosure of the original tract upon which the main buildings of the institution are located; that upon this fourteen and three-quarter acre tract there is a building occupied by the superintendent of the grounds and out-door work of the seminary, and which building is also occupied, when necessary, by the scholars of the institution, and that this tract is laid out in walks, avenues, lawns, etc., for the exercise and benefit of the scholars. The evidence further shows that all this property is necessary for the proper carrying on of the institution; that- said tracts of land are used exclusively for the purposes of the institution, and that no part of the same has been leased or otherwise used with a view to profit; that it is necessary, in connection with the institution, to have cows to supply milk for the scholars and teachers, all of whom, numbering about 175 persons, reside and live within and upon the grounds of the institution; that horses are required to do the necessary hauling connected with the seminary, and that all tlie hay, corn and oats raised on the place go to the feeding of the stock thereon; that nothing is ever sold off the premises, and that what is raised is but a partial supply for the institution; that the object of the institution is, as far as possible, to make it a self-sustaining one, and that what is realized over and above actual expenses is used as a fund for the education of indigent females. We do not see why the facts of this case do not bring these lands within the very words of the exemption from taxation of the constitution, and the legislation upon the subject. They form one connected body of land, upon which the seminary buildings are situated. They are not lands which are leased by the institution or otherwise used with a view to profit, but they are used strictly in the carrying on of this seminary of learning, and are used exclusively for that purpose, and we think they should be held, under the statute, to be exempt from taxation, This, however, is with the exception of block 17. The proof seems to be silent as to its situation with respect to the rest of the property, and as to what use is made of it. All the case made in regard thereto is ownership, merely, by the institution. That alone does not exempt from taxation. The judgment, except as to block 17, is reversed, and the cause remanded. Judgment reversed,